UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1859


JAMES BEGGS; JOYCE BEGGS,

                    Plaintiffs - Appellants,

             v.

AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA, d/b/a
Assurant; GEICO INSURANCE AGENCY; CUNNINGHAM LINDSEY U.S. LLC,
f/k/a Cunningham Lindsey U.S. Inc.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:17-cv-00110-AWA-DEM)


Submitted: April 16, 2020                                         Decided: April 20, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Beggs, Joyce Beggs, Appellants Pro Se. Dustin Mitchell Paul, VANDEVENTER
BLACK, LLP, Norfolk, Virginia; Richard Alan Saunders, FURNISS, DAVIS,
RASHKIND & SAUNDERS, Norfolk, Virginia; Chad Ervin Kurtz, COZEN O’CONNOR,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James and Joyce Beggs appeal the district court’s order dismissing their second

amended complaint for failure to state a claim upon which relief can be granted. The

Beggses sought to challenge the denial of coverage under the flood insurance policy issued

to them by Defendant American Bankers Insurance Company of Florida under the National

Flood Insurance Program, which was created pursuant to the National Flood Insurance Act

of 1968, 42 U.S.C. § 4001 (2018). We have reviewed the record and find no reversible

error. Accordingly, we grant the Beggses’ motion to amend their informal reply brief, and

we affirm for the reasons stated by the district court. Beggs v. Am. Bankers Ins. Co. of

Fla., No. 4:17-cv-00110-AWA-DEM (E.D. Va. July 25, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2